Citation Nr: 1133898	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-13 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for erectile dysfunction, to include entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

The Veteran has several issues on appeal before the Board of Veterans' Appeals (Board).  In a September 2007 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), the RO denied service connection for sleep problems, a stomach disability, nausea, bruising, and chondromalacia of the knees and arthralgia of the ankles, claimed as muscle tremors.  In an October 2007 rating decision, the RO granted service connection for erectile dysfunction (ED), and assigned a 0 percent, noncompensable disability rating.  The RO also found that the Veteran was not entitled to SMC for loss of use of a creative organ.

In a May 2010 decision, the Board denied entitlement to an initial compensable disability rating for ED.  The Board also found that the Veteran was not entitled to SMC for loss of use of a creative organ.  The Board determined that additional evidence should be developed regarding the issues of service connection for sleep problems, a stomach disability with nausea, bruising, and chondromalacia of both knees and arthralgia of both ankles.  The Board remanded those issues to the RO via the VA Appeals Management Center.

The Veteran appealed the Board's denial of a compensable rating for ED to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court granted a joint motion from VA and the Veteran, vacating the May 2010 Board decision with respect to the rating for ED, and remanding the issue for additional action.

The remanded issues of service connection for sleep problems, a stomach disability with nausea, bruising, and chondromalacia of both knees and arthralgia of both ankles have not yet been recertified to the Board for adjudication and will be the subject of a separate decision as appropriate.  Thus, the issue of the rating for ED (including entitlement to SMC) is the only issue presently before the Board.



FINDINGS OF FACT

1.  The Veteran has ED, but does not have deformity of the penis.

2.  The Veteran's ED is manifested by impairment of penile function in the form of complete or near-complete loss of erectile power.


CONCLUSIONS OF LAW

1.  The Veteran's ED does not meet the criteria for a compensable disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 (2010).

2.  The Veteran's ED meets the criteria for SMC for the loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. §§ 3.350(a)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

With respect to the Veteran's ED claim, VA provided the Veteran notice, in a May 2007 letter, regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A December 2007 letter addressed the Veteran's claim for a higher initial rating.  Both letters advised the Veteran how VA determines disability ratings and effective dates.  The claim was last adjudicated in June 2008.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post service treatment records, and VA examination reports.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for ED

The RO granted service connection for ED resulting from medications taken for service-connected disabilities, including hypertension and heart disease.  The Veteran reports that his service-connected ED affects his sexual functioning.  He is seeking compensation, to include a compensable disability rating and/or the assignment of SMC, for that disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As the Veteran appealed the initial disability rating that the RO assigned for his ED, the Board will consider the evidence for the entire period since March 30, 2007, the effective date of the grant of service connection, and will consider whether staged ratings are warranted.

The RO rated the Veteran's ED as noncompensable by analogy under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which pertains to deformity of the penis with loss of erectile power.  The Rating Schedule does not provide a diagnostic code specifically for ED.  Diagnostic Code 7522, however, addresses loss of erectile power, which is the symptomatology the Veteran describes.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  Diagnostic Code 7522 is the only diagnostic code that specifically addresses erectile function, and is therefore the most appropriate code for evaluating the Veteran's medication-related ED.

Diagnostic Code 7522 provides for a 20 percent rating when there is deformity of the penis with loss of erectile power.  When the criteria for a compensable rating under a diagnostic code are not met, and the rating schedule does not provide for a zero percent rating, a zero percent rating will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  Thus, in the case of evaluation under Diagnostic Code 7522, when both deformity of the penis and loss of erectile power are not shown, a 0 percent rating will be assigned.

For disorders rated under Diagnostic Code 7522, entitlement to SMC under 38 C.F.R. § 3.350, for loss of use of a creative organ, is to be considered.  38 C.F.R. § 4.115b, footnote 1.  VA provides SMC if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).

Records in the claims file indicate that the Veteran has been on medication for hypertension from the 1970s forward.  He underwent coronary artery bypass graft surgery in 2006.  The claims file contains records of the Veteran's treatment by private cardiologist L. O. B., M.D.  Treatment notes from February 2007 show that the Veteran had ongoing hypertension, and that his medications included Lisinopril, Plavix, and aspirin.  The Veteran reported having some erectile dysfunction.  Dr. B. stated, "I certainly think that it is possible that the erectile dysfunction may be secondary to Lisinopril."

In a May 2007 statement in support of his service connection claim, the Veteran stated that his sexual drive was decreased to almost nothing.  In a June 2007 statement, Dr. B. again supported the possibility and likelihood that the Veteran's decreased libido is due to required cardiac medications and to the underlying cardiac disease.

On VA medical examination in August 2007, the Veteran reported that since heart surgery in 2006 he had experienced ED.  He stated that he was rarely able to achieve an erection, and much less frequently vaginal penetration.

In a May 2008 statement, the Veteran reported that, since having bypass surgery and being on medications, he had not been able to perform sexually.  In a June 2008 statement, the Veteran stated that his sex drive was totally absent.

In a June 2010 letter, Dr. B. wrote that since the Veteran's bypass surgery in 2006, the Veteran had experienced problems with severe irreversible impotence.  Dr. B. stated that the Veteran has had complete loss of erectile function.  In a January 2011 letter, Dr. B. again indicated that the Veteran has impotence, likely as a result of medication he must take for hypertension and heart disease.  In a May 2011 statement, the Veteran again asserted that his ED is a side effect of his heart surgery and medications.

There is no evidence that the Veteran has any deformity, i.e., any alteration in the structure, of his penis.  His ED is a disorder of penile function, specifically erectile power.  As his loss of erectile power is not accompanied by deformity of the penis, his ED does not warrant a compensable rating under Diagnostic Code 7522.

The regulations governing SMC for loss of use of a creative organ do not require the anatomical absence of a creative organ.  Loss of use of a testicle, for example, may be established based on such factors as decreased size, hardening, softening, or biopsy findings of the absence of spermatozoa.  See 38 C.F.R. § 3.350(a)(1).  The considerations regarding testicles are considerations of loss of function of that organ.  Statements from the Veteran and physicians credibly and sufficiently establish that the Veteran's ED is manifested by loss of erectile power that is severe, and is complete or near-complete.  That loss of function reasonably constitutes loss of use of a creative organ.  The Veteran's ED therefore warrants a grant of SMC for loss of use of a creative organ.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide a higher rating for more severe disability than currently shown by the evidence.  In addition, the provisions for SMC contemplate compensation for the Veteran's symptoms.  Thus, his disability picture is adequately contemplated by the rating schedule and SMC provisions.  The assigned schedular evaluation and herein granted SMC are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions with respect to the increased rating denied in this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a compensable rating under Diagnostic Code 7522, that doctrine is not applicable with regard to that issue.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a compensable disability rating for ED is denied.

Entitlement to SMC based on loss of use of a creative organ is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


